DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-10, 12-15 are currently pending. 
Election/Restrictions
Applicant’s election without specifying traverse of Group (I), claim 1-5, 7-8 and 14-15 in the reply filed on 12/4/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-10, 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/4/2020.
Secondly, Applicant’s election without specifying traverse of tAUCB as the species of inhibitor of 19,20-DHDP and non-proliferative diabetic retinopathy as the species of diabetic retinopathy in the reply filed 12/4/2020 is acknowledged. Election was made without specifying traverse in the reply filed on 12/4/2020. 
Priority
Acknowledgement is made of the national stage entry of PCT/EP2017062618 filed 05/24/2017 which claims priority to 102016109709.8 filed 05/25/2016. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Connor et al (WO2017/087647 published 05/26/2017 with priority to US Provisional Application 62256069 filed 11/17/2015).
 Connor teaches the method of treating an ocular disorder associated with neovascularization comprising administering an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to a subject in need (claims 1-4). Regarding the scope of claims 3-4, 7 and 15, Connor teaches that diabetic retinopathy is one of 5 retinopathies 
    PNG
    media_image1.png
    89
    249
    media_image1.png
    Greyscale
as a potent soluble epoxide hydrolase inhibitor to administer to the subject in need, which reads on the elected species (claims 1-4, 7-8, 47, 51). 
  As evidenced by Figure 1f, 
    PNG
    media_image1.png
    89
    249
    media_image1.png
    Greyscale
 of Connor is an inhibitor of 19,20-DHDP and therefore reads on the limitations of claims 1-4, 7 and 15. 
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammock et al (US2008/0279912 published 11/13/2008). 
 Hammock teaches the method of reducing the progression of diabetic retinopathy in a subject in need comprising administering an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to a subject in need (claims 22, 28, 32). As evidenced by page 9 of the specification, diabetic retinopathy is a disease that results in the destruction of a pericyte in the retina, and therefore, the methodology of Hammock reads on the limitation of instant claim 3.
Hammock teaches sEH inhibitor AUDA and AUDA-BE to treat diabetic retinopathy in said subject ([0047]-[0049], claims 22, 28, 32). As soluble epoxide hydrolase is the main enzyme producing 19,20-DHDP (page 3 of the instant specification), the inhibition of soluble epoxide hydrolase by the compounds of Hammock will also inhibit 19,20-DHDP which reads on the instant claims. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Acharya (J. Med. Systems. Vol. 36 pages 2011-2020. Published 2012) and Hammock et al (US2008/0279912 published 11/13/2008).
  Acharya teaches that diabetic retinopathy is a major cause of visual impairment all over the world, representing an end-organ response to a systemic disease (page 2011 right col.) 
Acharya teaches that there are three stages of diabetic retinopathy. Stage 1 is identified as mild non-proliferative diabetic retinopathy comprising the phenotype of tiny bulges in the blood vessels (microaneurysm) in the retina. The disease progresses to moderate non-proliferative diabetic retinopathy (Moderate NPDR) which comprises the phenotypes of more microaneurysms and bleeding in the retina and other changes to the retina. Following moderate and severe non-proliferative diabetic retinopathy is proliferative diabetic retinopathy, which comprises the phenotypes of new, fragile blood vessels in the retina, scar tissue in the retina and the advanced risk of loss of vision due to leaky blood vessels (page 2012 left and right col., Table 1).   Acharya teaches detecting diabetic retinopathy at early stage will prevent the loss of vision (page 2011, right col.) 
However, Acharya does not specifically teach treating non-proliferative diabetic retinopathy comprising administering a soluble epoxide hydrolase (sEH) inhibitor to said subject with non-proliferative diabetic retinopathy. 
Hammock teaches the method of reducing the progression of diabetic retinopathy in a subject in need comprising administering an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to a subject in need (claims 22, 28, 32). Hammock teaches sEH inhibitors AUDA and AUDA-BE are effective to inhibit neovascularization and the progression of the disease ([0023]-[0025], [0047]-[0049], claims 22, 28, 32). 
 Accordingly, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to treat a subject comprising pre-proliferative diabetic retinopathy comprising administering to said subject an effective amount of a soluble epoxide hydrolase (sEH) inhibitor to said subject in view of the combined teaching of Acharya and Hammock. Motivation to administer the sEH inhibitor of Hammock to said subject with pre-proliferative diabetic retinopathy logically flows from the fact that sEH inhibitors were individually taught in the prior art as being effective at reducing progression of diabetic retinopathy in a subject. Said skilled artisan would have found it prima facie obvious to administer said sEH inhibitors early in the development of diabetic retinopathy, such as in the pre-proliferative diabetic retinopathy stage as taught by Acharya, in order to inhibit the pathogenesis of the ocular disorder to the later vascular leakage stage. 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



GEORGE W. KOSTURKO

Art Unit 1628


/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628